IN THE
                         TENTH COURT OF APPEALS

                               No. 10-15-00003-CV

CITY OF MCGREGOR,
                                                          Appellant
v.

LAURA GARRETT, INDIVIDUALLY,
AS REPRESENTATIVE OF THE ESTATE
OF XX, DECEASED, HER MINOR SON, &
AS A WRONGFUL DEATH BENEFICIARY;
AND RICKY THOMAS, AS REPRESENTATIVE
OF THE ESTATE OF XX, DECEASED, HIS MINOR
SON, & AS A WRONGFUL DEATH BENEFICIARY,
                                      Appellees



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1793-4


                         MEMORANDUM OPINION


      Appellees have filed an “Unopposed Motion to Dismiss Appeal Without

Deciding the Merits of the Appeal.” The motion states that the parties have settled the

dispute underlying this appeal and requests that we dismiss the appeal without
deciding the merits and remand the case to the trial court for entry of judgment in

accordance with the parties’ agreement.

       The motion is granted. Accordingly, we set aside the trial court’s judgment

without regard to the merits, dismiss this appeal, and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP. P.

42.1(a)(2)(B).



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed and remanded
Opinion delivered and filed March 26, 2015
[CV06]




City of McGregor v. Garrett                                                        Page 2